Citation Nr: 0529966	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-10 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
residuals of a fracture of the left index finger.  

In December 1998, the veteran presented testimony before a 
hearing officer at the RO.  A transcript of that hearing is 
in the claims file.

This case was previously before the Board in July 2004 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence shows no current 
disability from residuals of a fracture of the left index 
finger.


CONCLUSION OF LAW

A fracture of the left index finger was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for residuals of a fracture of the 
left index finger in the June 1998 rating decision, in 
supplemental statements of the case (SSOC) issued in March 
1999, October 2003, and December 2004, as well as VCAA 
compliance letters sent to the veteran in April 2003 and July 
2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the July 2004 letter to the 
veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in December 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  Although the 
veteran has indicated that he received an X-ray examination 
at Camp Pendleton showing a fracture to his finger, the RO 
contacted the Department of the Navy Hospital at Camp 
Pendleton and was informed that after a thorough search, they 
could not locate an outpatient record for the veteran.  The 
Board therefore concludes that either the records do not 
exist, or further attempts would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  The RO has obtained all relevant records of 
treatment identified by the veteran.  He was provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which was held in 
December 1998, and before a Veterans Law Judge, which he 
declined.  VA provided an examination of the veteran in 
August 2004.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Factual Background

Service medical records show that at entrance, clinical 
evaluation of the upper extremities was normal.  In December 
1981, the veteran was in a motorcycle accident, where he 
injured his left arm and right leg.  The veteran reported he 
had fractured his left thumb.  The examiner noted that the 
veteran's right knee and left hand were swollen.  The x-rays 
of the left hand showed a fracture of the first phalangeal.  

In a report of medical history completed by the veteran in 
February 1986, he reported a history broken bones.  He 
further noted the veteran had had a fracture of the right 
first metacarpal in December 1981 with no sequelae.

In September 1986, the veteran was seen with complaints of 
pain to the left wrist and hand after hitting his hand on a 
bulkhead.  The examiner stated the left hand had swelling to 
the medial aspect of the hand.  There was tenderness to 
palpation over the fifth proximal metacarpal.  X-rays were 
negative for fracture or dislocation.

A March 1988 report of medical examination shows clinical 
evaluation of the veteran's upper extremities was normal.

In December 1994, the veteran complained of left hand pain 
after lifting heavy fuel drums but he denied any trauma.  The 
veteran described pain to the left fifth metacarpal.  The 
impression was a soft tissue injury of the left hand, which 
the examiner stated was "mild."  There was mild point 
tenderness over the area of the left proximal fifth 
metacarpal area.  X-ray examination was negative for 
fracture.  The following month, the veteran was seen for left 
hand pain.  The examiner stated that the veteran's left wrist 
and fingers all had full range of motion.  The assessment was 
left hand pain without localized findings.  Two weeks later, 
the examiner stated that the left hand pain was of unknown 
etiology.  He noted that x-rays taken in December 1994 were 
negative for fracture.

An April 1996 report of medical examination shows clinical 
evaluation of the upper extremities was normal.  In a report 
of medical history completed by the veteran at that time, he 
reported a history of a broken thumb.  

On VA examination shortly after service in October 1996, the 
veteran reported a history of breaking his left index finger.  
He added that the doctors had trouble finding this condition 
and said that it still hurt him.  

In December 1998, the veteran presented oral testimony before 
a hearing officer at the RO.  The veteran stated that the 
fracture to the left index finger occurred in 1995 or 1996 
while doing physical training.  He stated he went to sick bay 
and that they told him he had sprained his finger.  He added 
that when x-rays were taken, he was told that he did not have 
any broken bones.  The veteran noted that while he was at 
Camp Pendleton Hospital the doctor that had looked at his x-
rays asked another physician to look at the x-ray and that 
this physician found a broken bone.  The veteran stated he 
had soreness in that finger.

The RO contacted the Navy in an effort to obtain the medical 
records of the veteran's treatment at Camp Pendleton referred 
to in his personal hearing.  In May 2003, the Department of 
the Navy responded that after a thorough search of their 
records, they could not locate an outpatient record for the 
veteran.

On VA examination in August 2004, the left index finger had 
normal range of motion except at the distal interphalangeal 
joint with no pain and no abnormality noted.  The examiner 
reviewed the claims folder and stated that he could find no 
evidence of an injury to the left index finger.  He added 
that while he may have some symptoms referable to the left 
index finger, he found no evidence showing that it was 
related to an inservice event, and no evidence of significant 
pathology.

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that service connection is not warranted for 
fracture of the left index finger, because the medical 
evidence shows that the veteran does not have the claimed 
disability.  The veteran has undergone multiple medical 
examinations, with no evidence of any residuals of a fracture 
of the left index finger.  Although the veteran indicated in 
his personal hearing that he was treated for a fracture to 
the left index finger in 1995 or 1996 while doing physical 
training, there is no evidence of such treatment in the 
service medical records.  Although he was treated for 
complaint of left hand pain in December 1994, X-ray 
examination was negative for any fracture.  Clinical 
evaluation of the upper extremities prior to separation in 
April 1996 was normal.  The VA examination in August 2004 
showed no pathology attributable to the left index finger.  
There is no medical evidence showing the existence of a 
current disability of the left index finger.  Any injury to 
the left index finger in service must therefore have 
completely resolved without any residuals shown by the 
competent medical evidence.

Without evidence of a current disability, there is nothing to 
service connect.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has residuals 
of a fracture of the left index finger.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000, 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1)).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis of 
residuals of a fracture of the left index finger is beyond 
the range and scope of competent lay evidence contemplated by 
the applicable regulations and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  As noted 
above, the competent medical evidence of record shows no 
residuals of a fracture of the left index finger.  The 
preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for residuals of a fracture of the left 
index finger is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

*	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
*	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 
 
 
 
 

